Exhibit 10.2
 
 CONSENT
 
           THIS WAIVER AND CONSENT (this “Agreement”) is made as of the 31st of
December, 2011 by and among One Bio Corp., a Florida corporation (“OBC”), and
the holders identified on the signature pages hereto (each a “Stockholder” and
collectively, the “Stockholders”). Each of the capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the  Assignment
Agreement as defined below.
 
           WHEREAS, on August 26, 2009, OBC acquired 3,990 shares of common
stock (the "TFS Shares"), of Trade Finance Solutions Inc., an Ontario
corporation (“TFS”) pursuant to that certain Share Purchase Agreement (the
“Share Purchase Agreement”) by and among OBC, TFS and the Stockholders for a
total consideration of $1,279,914 (the “Cash Purchase Price”) and 17,066 shares
of common stock of OBC (the “Equity Consideration”);


           WHEREAS, OBC intends to transfer the TFS Shares to Global Fund
Holdings, Corp., an Ontario corporation (the “Purchaser”) pursuant to an
Assignment Agreement to be entered into by OBC, the Purchaser and TFS (the “
Assignment Agreement”) as of December 31, 2011;


           NOW, THEREFORE, in consideration of the mutual terms, conditions and
other agreements set forth herein, the parties hereto hereby agree as follows:


1.           Consent.  Each Stockholder hereby consents to: (a) the transfer of
TFS Shares by OBC to the Purchaser upon the terms and subject to the conditions
set forth in the Assignment Agreement, and (b) the assignment of the Share
Purchase Agreement from OBC to the Purchaser and the assumption by the Purchaser
of all the obligations of OBC under the Share Purchase Agreement including
without limitation any and all obligations to pay the Cash Purchase Price to the
Stockholders and any obligations regarding the Equity Consideration. The parties
hereto agree that in lieu of receiving - the Equity Consideration Purchaser
shall pay the Stockholders an aggregate of $73,384 in cash (“Equity
Consideration Cash Equivalent”). The Equity Consideration Cash Equivalent shall
be added to the Cash Purchase Price and paid as provided for in the Assignment
Agreement. The  parties hereto further agree that the Purchaser shall pay any
outstanding Quarterly Installment Payments as defined in the Share Purchase
Agreement due up to Dec 31, 2011 on March 31, 2012.


2.           Representations and Warranties.  Each Party hereto represents and
warrants that (a) it has not heretofore assigned or transferred, or purported to
assign or transfer, to any person or entity not a Party hereto any claim, debt,
covenant, agreement, contract, liability, demand, obligation, account, expense,
action, cause of action or suit being released hereunder; (b) each Party has
full right, power and authority to execute and deliver this Agreement, and to
consummate the transactions contemplated hereby; (c) all acts or proceedings
required to be taken by the Parties to authorize the execution, delivery and
performance of this Agreement, and the consummation of all the transactions
contemplated hereby, have been duly and properly taken; (d) no consent, approval
or authorization of any third party is required in order to consummate the
transactions contemplated by this Agreement except as has otherwise already been
obtained; (e) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms and conditions of this Agreement have been duly and validly
authorized by all necessary action on the part of such Party and will not
violate (i) to such Party’s knowledge, any order, judgment, injunction, award or
decree of any court, or governmental or regulatory body against, or binding
upon, or any agreement with, or condition imposed by, any governmental or
regulatory body, foreign or domestic, binding upon such Party or upon the
properties or business of such Party, or (ii) to such Party’s knowledge, any
statute, law or regulation of any jurisdiction as such statute, law or
regulation relates to such Party or to the properties or business of such Party;
and (f) this Agreement has been duly executed and delivered and constitutes the
lawful, valid and legally binding obligations of each Party enforceable in
accordance with its terms.
 
3.           No Disparagement.  OBC and each of the Stockholders agrees that at
all times subsequent to the Closing, no party shall make any comments, speech or
written statements or take any other action which may either demean, ridicule,
cast disrepute or otherwise reflect unfavorably upon the other Party, their
officers, directors, shareholders, present and former agents and/or employees as
the case may be.


 
 
 

--------------------------------------------------------------------------------

 
 
4.           Miscellaneous.


           a.           Receipt of Legal Advice.  Each Party has received
independent legal advice from their attorneys with respect to the negotiation of
this Agreement and the advisability of executing this Agreement and any related
documents.


           b.           Successors and Assigns.  This Agreement is binding upon
and shall inure to the benefit of the Parties hereto, their respective insurers,
attorneys, divisions, subsidiaries, assigns, successors-in-interest, agents,
representatives, officers, directors, employees, clients and shareholders.


           c.           Entire Agreement and Merger. This Agreement constitutes
the entire understanding and agreement of the Parties with respect to the
matters referred to herein and supersedes and replaces entirely any other
agreements between, or involving the Parties, including, but not limited to, the
Share Purchase Agreement.  Any representation, promise or condition, whether
written or oral, among the Parties with respect to the matters referred to
herein which is not expressly so incorporated shall not be binding on the
Parties.  The Parties acknowledge they have not relied, in entering into this
Agreement, on any representations, promises or conditions not expressly set
forth in this Agreement.  No prior oral or written understanding, covenant, or
agreement between, or involving the Parties with respect to the matters in this
Agreement shall survive the execution of this Agreement.


           d.           Amendment.  No supplement, modification, or amendment to
this Agreement shall be binding unless executed in writing by all Parties.


           e.           Non-Waiver.  No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provision.  No waiver shall be binding unless it is executed in writing by the
Parties.


           f.           Construction.  This Agreement shall be construed
according to its fair meaning and be deemed prepared by all Parties.


           g.           Counterparts.  This Agreement may be executed in one or
more counterparts, each of which when so signed shall be deemed to be an
original, and such counterparts together shall constitute one and the same
instrument.  In lieu of the original, a facsimile transmission or copy of the
original shall be as effective and enforceable as the original.


           h.           No Admission.  Nothing in this Agreement is intended to
or may be construed in any manner as an admission by any of the Parties of any
liability, wrongdoing, violation of law, or unlawful conduct
whatsoever.  Neither this Agreement nor any of its provisions shall be offered
or received in evidence against any Party in any action or proceeding, except an
action or proceeding to enforce its terms.


           i.           Governing Law; Jurisdiction. Any dispute, disagreement,
conflict of interpretation or claim arising out of or relating to this
Agreement, or its enforcement, shall be governed by the laws of the State of
Florida.  The Parties hereby irrevocably and unconditionally submit, for
themselves and their property, to the nonexclusive jurisdiction of the
appropriate state and federal courts located in the Dade County, Florida, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such courts.  Each of
the Parties agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Each Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to above.  Each of the Parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.  Each
Party to this Agreement irrevocably consents to service of process in the manner
provided for notices below.  Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.   EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
 
 
 

--------------------------------------------------------------------------------

 


           j.           Titles and Headings.  Titles and headings to sections of
this Agreement are for the purpose of reference only and shall in no way limit,
define or otherwise affect the interpretation or construction of such
provisions.


           k.           Notices.  All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:


           If to OBC:


           One Bio Corp.
           19950 W Country Club Drive, Suite 100
           Aventura, Florida 33180


           With a copy to:


           Guzov Ofsink, LLC
           900 Third Avenue, 5th Floor
           New York, New York 10022
           Attn: Darren L. Ofsink, Esq.


           If to any Shareholder, at the address of such person set forth on the
signature pages hereto.


Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given when transmitted by telecopier or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.  Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
 
l.           Severability.  If any provision or term of this Agreement is held
to be illegal, invalid, or unenforceable, such provision or term shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised part of this Agreement;
and the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Agreement.  Furthermore, in lieu of each
such illegal, invalid, or unenforceable provision or term there shall be added
automatically as a part of this Agreement another provision or term as similar
to the illegal, invalid, or unenforceable provision as may be possible and that
is legal, valid, and enforceable.


           m.           Costs, Expenses.  Each Party hereto shall bear its own
costs in connection with the preparation, execution and delivery of this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on as of the
date first above written.


ONE BIO CORP.                                         
 
By:
/s/ Marius Silvasan     Name: Marius Silvasan     Title: Chief Executive Officer
 


 STOCKHOLDERS:
 

/s/ Melanie Kerekes   Melanie Kerekes   92 Willis Drive    Aurora, ON L4G 7M4  
          /s/ Jim Oattes   Jim Oattes   19 Tullis Drive   Toronto, ON M4S 2E2  
        /s/ Tomas Anleo Gonzales   Tomas Anleo Gonzales   1120 N.W. 129 Ct.   
Miami, Florida 33182             /s/ Vern Ralphs   Vern Ralphs   1259 Abbey
Road    Pickering, ON L1X 1W3             
/s/ Steve McDonald
  Steve McDonald   1 Palace Pier Court, Suite 706      Toronto, ON M8V 3M9      
   
/s/ Peter Cook
  Peter Cook   27 Allayden Drive   Whitby, ON L1P 1L5           /s/ Michael
Weingarten  
Michael Weingarten
  571 Melrose Ave.    North York, ON M5M 2A4   


                 